EXHIBIT 31.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 CERTIFICATION I, Linster W. Fox, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form10-K/A of Shuffle Master,Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; May 6, 2011 /s/ Linster W. Fox Linster W. Fox Chief Financial Officer
